DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been analyzed and prosecuted.
Priority
This application claims the benefit of U.S. non-Provisional Patent Application No. 13956281, filed on 07/31/2013.
Information Disclosure Statement
The IDS submitted 05/18/2021 has been reviewed and considered. 
Claim Interpretation
Accordingly the claimed “machine learning” language is trivial mention as the machine learning claim limitations and specification disclosure as it relates to “machine learning lacks technical disclosure that fails to go beyond high level programming of generic predictive iterative models. 
Examiner Note
The examiner notes that Claim 8 claim limitations are directed toward intended use and fail to positively recite functions performed by the system.  
The limitations:
a business management application (BMA) configured to obtain and store a plurality of usage statistics of a plurality of businesses that use the BMA;

Please note that the system BMA is for the intended use to obtain and store data.   The claim limitations does not positively recite any actions/functions performed by the BMA. 
memory storing instructions executable by the processor, wherein the instructions
comprise:

a risk profile generator configured to update a risk score of a risk profile for a business entity in the plurality of businesses to generate an updated risk score, wherein the risk score of the risk profile for the business entity is updated using a number of logins to the BMA made by the business entity.

Please note that the system risk profile generator is for the intended use to update risk score.  No instructions are executed.   The claim limitations does not positively recite any actions/functions performed by the system risk profile generator. 

a machine learning algorithm configured to be trained by iteratively adjusting adjusted matching parameters of the machine learning algorithm to increase a correlation between approval statistics of a plurality of lending decisions and a plurality of risk profiles, wherein:  the plurality of risk profiles represent probabilities of a plurality of business entities defaulting on a loan, the probabilities derived from usage statistics of a business management application (BMA) used by the plurality of business entities, the plurality of lending decisions are received from a computing device of a lender and represent decisions made by the lender whether to extend the loan to the plurality of businesses based on the plurality of risk profiles,

Please note that the machine learning algorithm is to be trained.  No instructions or technical processes are executed.  The wherein clause does not recite any functions but instead focuses on the data content and source.   The claim limitations does not positively recite any actions/functions performed by the system actually train an algorithm. 

iteratively adjusting continues until reaching a threshold correlation between the approval statistics and the plurality of lending decisions and the plurality of risk profiles, and

This limitation is the only function positively recited.  

a repository configured to store the trained machine learning algorithm.

Please note that the system repository is for the intended use to store.  No instructions are executed.   The claim limitations does not positively recite any actions/functions performed by the repository. 
See MPEP 2103 section C-language directed toward intended use carry no patentable weight.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In reference to Claims 8-14:Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: claim 8 recites a system memory storing instructions executable by the processor wherein the instructions comprise...iteratively adjusting..., the omitted step is the instructions performing the action of iteratively adjusting.  It is unclear to the examiner how instructions can perform any functions.  For examination purposes the examiner is determining the instructions when executed by the processor perform the function of “iteratively adjusting”.  Claims 9-14 depend upon claim 8 and contain the same deficiencies as discussed above with respect to claim 8.  Therefore, claims 8-14 are rejected under 112 2nd/(b). 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. § 101 because the instant application is directed to non-patentable subject matter.  Specifically, the claims are directed toward at least one judicial exception without reciting additional elements that amount to significantly more than the judicial exception.  The rationale for this determination is in accordance with the guidelines of USPTO, applies to all statutory categories, and is explained in detail below.
In reference to claims 1-7:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a method, as in independent Claim 1 and the dependent claims. Such methods fall under the statutory category of "process." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. The claimed invention is directed to an abstract idea without significantly more. Method claim 1 recites a method to (1) training an algorithm for financial analysis (2) updating risk score.  The claimed limitations which under its broadest reasonable interpretation, covers performance of analyzing risk data using a common application of predictive application of programmed/trained model using parameters (according to the specification for example modeled risk profiles- e.g. predicted loan approval/decline, predicted loan delinquency, predicted loan default matched against actual loan approval status; for example (see specification para 0034)) and financial data.  This concept is analogous to the abstract sub-category of risk mitigation (i.e. fundamental economic practices) and commercial activities.   These concepts are enumerated in Section I of the 2019 revised patent subject matter eligibility guidance published in the federal register (84 FR 50) on January 7, 2019) is directed toward abstract category of  Methods of organizing human activity.  
STEP 2A Prong 2: The identified judicial exception is not integrated into a practical application because the claims recite a process by a system to (1) train an algorithm, by adjusting parameters-common application in predictive analysis of financial data (2) updating risk score- a common business practice.   For data, mere “manipulation” of basic mathematical constructs [i.e.,] the paradigmatic ‘abstract idea,’" has not been deemed a transformation. CyberSource v. Retail Decisions, 654 F.3d 1366, 1372 n.2, 99 USPQ2d 1690, 1695 n.2 (Fed. Cir. 2011) (quoting In re Warmerdam, 33 F.3d 1354, 1355, 1360 (Fed. Cir. 1994).  Whether the transformation is extra-solution activity or a field-of-use (i.e., the extent to which (or how) the transformation imposes meaningful limits on the execution of the claimed method steps). A transformation that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more (or integrate a judicial exception into a practical application). Mayo, 566 U.S. at 76, 101 USPQ2d at 1967. The Supreme Court disagreed, finding that this step was only a field-of-use limitation and did not provide significantly more than the judicial exception. Id. See MPEP § 2106.05(g) & (h) 
The functions are is recited at a high-level of generality such that it amounts to no more than applying the exception using generic computer components.  Taking the claim elements separately, the operation performed by the system at each step of the process is purely in terms of results desired and devoid of implementation of details. The process as the claimed subject matter is so high level that any generic programming could be applied and the functions could be performed by any known means.   When considered as a combination of parts, the combination of limitations (1)-2 is directed toward high level generic training/programming of a predictive model to analyze received financial data that updates parameters based on approval of loan statistics, lending decisions and risk profiles thresholds (i.e. conditional actions) and updating risk scores- common business practice.  The combinations of parts is not directed toward any technical process or technological technique or technological solution to a problem rooted in technology.  
In addition, when the claims are taken as a whole, as an ordered combination, the combination of steps does not add “significantly more” by virtue of considering the steps as a whole, as an ordered combination. This is because the claimed subject matter when considered as a whole is directed toward training/programming a predictive model to updated risk scores based on loan approval statistics, lending decisions and risk profiles.  The claimed subject matter fails to provide additional elements or combination or elements to apply or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The functions recited in the claims recite the concept of applying predictive model analysis for the intended use to iteratively adjust business related parameters, derived probabilities of loan defaults, lending decisions, risk profiles where the parameters are updated until a condition is met for updating risk score of risk profiles which is a process directed toward a business practice.   The specification makes clear (see para 0024-0025) that the purpose of the parameters is to increase/optimize risk profile to loan default correlation, and not to improve the model.   The specification further discloses that the parameters are to match the risk profile to the actual loan approval status.- which makes clear that the model is applied as a tool to perform risk analysis related to loan approvals.  Technology is not the focus of the inventions.  (see also spec para 0037).  The integration of elements do not improve upon technology or improve upon computer functionality or capability in how computers carry out one of their basic functions.  The integration of elements do not provide a process that allows computers to perform functions that previously could not be performed. The integration of elements do not provide a process which applies a relationship to apply a new way of using an application.  The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments apply what generic computer functionality in the related arts.  The steps are still a combination made to apply technology to determine loan approval risk scores of risk profiles by training/programming a model using financial data  and does not provide any of the determined indications of patent eligibility set forth in the 2019 USPTO 101 guidance.   The additional steps only add to those abstract ideas using generic functions, and the claims do not show improved ways of, for example, an particular technical function for performing the abstract idea that imposes meaningful limits upon the abstract idea. Moreover, Examiner was not able to identify any specific technological processes that goes beyond merely confining the abstract idea in a particular technological environment, which, when considered in the ordered combination with the other steps, could have transformed the nature of the abstract idea previously identified.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application.  The additional elements recited in the claim beyond the abstract idea is a machine learning algorithm.  
Taking the claim elements separately, the function performed by the machine learning algorithms is purely conventional. Training/programming algorithms by adjusting financial parameters, derive probabilities, adjust financial parameter until a condition is met, update the algorithms and update risk scores----are some of the most basic functions of a modelling business risk using iterative model functions.  The specification describes the “training” at a high level of generality and lacks technical disclosure of the training process.  Iterative modelling to determine risk is well known application in financial risk analysis.  As evidence that such modelling is well known the examiner provides:  “Predictive learning via rule Ensembles” by Friedman et al;  “The Iterative Approach” by National Academy; “The Application of Fuzzy Synthetic Evaluating Model in Evaluating Financial Risk” by Sang which discloses “Doing circularly until constringency or the iterative-time (q) reaching a certain value”.  The specification only describes the “training” process at a high level of generality as it relates to the data acted upon without any details as to the technical implementation of the “training” of the model that goes beyond the data applied for analysis and the expected result. (para 0024).  The “training” fails to go beyond generic programming and the iterative adjusting is common with predictive algorithms.  Accordingly the model functions claimed are generic, routine, conventional computer activities that are performed only for their conventional uses. See Elec. Power Grp. v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). Also see In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011).  Absent a possible narrower construction of the terms “training”, “deriving”, “receiving”, “iteratively adjusting parameters”, “generating updating” and “updating” ... are functions can be achieved by any general purpose computer without special programming.   None of these activities are used in some unconventional manner nor do any produce some unexpected result.  Applicants do not contend they invented any of the training process for modelling financial activities. In short, each step does no more than require a generic computer to perform generic computer functions. As to the data operated upon, "even if a process of collecting and analyzing information is 'limited to particular content' or a particular 'source,' that limitation does not make the collection and analysis other than abstract." SAP America, Inc. v. Invest Pic LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018).  Considered as an ordered combination, the computer components of Applicant’s claimed functions add nothing that is not already present when the steps are considered separately. The sequence of data reception-analysis modification-transmission is equally generic and conventional. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited as an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (sequence of data retrieval, analysis, modification, generation, display, and transmission), Two-Way Media Ltd. v. Comcast Cable Communications, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (sequence of processing, routing, controlling, and monitoring). The ordering of the steps is therefore ordinary and conventional. The analysis concludes that the claims do not provide an inventive concept because the additional elements recited in the claims do not provide significantly more than the recited judicial exception.  US Pub No. 2010/0275263 A1 by Bennett et al; US Pub No. 2009/0076859 A1 by Phillips; CA 2323425 A1 by Wallman -modelling predictive business risk.  US Patent No. 9,569,797 B1 by Rohn et al – adjusting parameters for risk recalculation. 
According to 2106.05 well-understood and routine processes to perform the abstract idea is not sufficient to transform the claim into patent eligibility.  
The instant application, therefore, still appears to only implement the abstract ideas to the particular technological environments using what is generic components and functions in the related arts.  The claim is not patent eligible.
The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 2-7 these dependent claim have also been reviewed with the same analysis as independent claim 1.  Dependent claim 1 is directed toward inputting data and generating an output- well known and understood- See Electric Power Group.  Dependent claim 3 is directed toward data and the learning algorithm comprising rule ensemble algorithm- well understood and routing- see specification para 0024 and the “training” going beyond generic programming and the iterative adjusting is common with predictive algorithms,   Dependent claim 4 is directed toward collecting, analyzing data and adjusting the algorithm based on the result-well known and understood - “Predictive learning via rule Ensembles” by Friedman et al;  “The Iterative Approach” by National Academy; “The Application of Fuzzy Synthetic Evaluating Model in Evaluating Financial Risk” by Sang.  Dependent claim 5 is directed toward providing data for a loan- common business practice.  Dependent claims 6 and 7 are directed toward extracting data, generating and presenting loan proposal- a common business practice.  The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 1. Where all claims are directed to the same abstract idea, “addressing each claim of the asserted patents [is] unnecessary.” Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat 7 Ass ’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014). If applicant believes the dependent claims 2-7 are directed towards patent eligible subject matter, they are invited to point out the specific limitations in the claim that are directed towards patent eligible subject matter.
In reference to Claims 8-14:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a system, as in independent Claim 8 and the dependent claims. Such systems fall under the statutory category of "machine." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. The claimed invention is directed to an abstract idea without significantly more. System claim 8 recites a functional process to (1) iteratively adjusting parameters based on conditions.  The claimed limitations which under its broadest reasonable interpretation, covers performance of iteratively adjusting financial parameters until condition is met related to financial risk.   This concept is analogous to the abstract sub-category of risk analysis (i.e. fundamental economic practices) and commercial activities.   Additionally, the iteratively adjusting process is directed toward/recites mathematical concepts.  These concepts are enumerated in Section I of the 2019 revised patent subject matter eligibility guidance published in the federal register (84 FR 50) on January 7, 2019) is directed toward abstract category of  Methods of organizing human activity and mathematical concepts.  
STEP 2A Prong 2: The identified judicial exception is not integrated into a practical application because the claims recite a process by a system to (1) iteratively adjusting parameters based on conditions- common business practice.  The function is recited at a high-level of generality such that it amounts to no more than applying the exception for risk analysis.  Taking the claim elements separately, the operation performed by the system at each step of the process is purely in terms of results desired and devoid of implementation of details. The process as the claimed subject matter is so high level that any generic programming could be applied and the functions could be performed by any known means.   As the claim limitations only recite one function the combination of parts are not a consideration. 
In addition, when the claims are taken as a whole, as an ordered combination, the combination of steps does not add “significantly more” by virtue of considering the steps as a whole, as an ordered combination. This is because the claimed subject matter when considered as a whole is directed toward adjusting financial parameters till conditions are met to analyze risk.  The claimed subject matter fails to provide additional elements or combination or elements to apply or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The functions recited in the claims recite the concept of applying model analysis by iteratively adjusting business related parameters is a process directed toward a business practice.   The specification makes clear (see para 0024-0025) that the purpose of the parameters is to increase/optimize risk profile to loan default correlation, and not to improve the model.   The specification further discloses that the parameters are to match the risk profile to the actual loan approval status.- which makes clear that the model is applied as a tool to perform risk analysis related to loan approvals.  Technology is not the focus of the inventions.  (see also spec para 0037).  The integration of elements do not improve upon technology or improve upon computer functionality or capability in how computers carry out one of their basic functions.  The integration of elements do not provide a process that allows computers to perform functions that previously could not be performed. The integration of elements do not provide a process which applies a relationship to apply a new way of using an application.  The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments apply what generic computer functionality in the related arts.  The steps are still a combination made to apply technology to determine loan approval risk scores of risk profiles by training/programming a model using financial data  and does not provide any of the determined indications of patent eligibility set forth in the 2019 USPTO 101 guidance.   The additional steps only add to those abstract ideas using generic functions, and the claims do not show improved ways of, for example, an particular technical function for performing the abstract idea that imposes meaningful limits upon the abstract idea. Moreover, Examiner was not able to identify any specific technological processes that goes beyond merely confining the abstract idea in a particular technological environment, which, when considered in the ordered combination with the other steps, could have transformed the nature of the abstract idea previously identified.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application.  The additional elements recited in the claim beyond the abstract idea include a system comprising a computer processor, a business management application, a risk profile generator, a machine learning algorithm, a repository and memory storing instructions the instructions comprise iteratively adjusting.  The claim limitations is silent with respect to a particular technical process to perform the iterative function.  
Taking the claim element separately, the function performed is purely conventional. A single function to iteratively adjust parameters for data analysis not an unconventional process. The examiner is applying Official Notice for this analysis that iteratively adjusting parameter to analyze data is well known and understood. .  US Pub No. 2010/0275263 A1 by Bennett et al; US Pub No. 2009/0076859 A1 by Phillips-modelling predictive business risk
According to 2106.05 well-understood and routine processes to perform the abstract idea is not sufficient to transform the claim into patent eligibility.  
The instant application, therefore, still appears to only implement the abstract ideas to the particular technological environments using what is generic components and functions in the related arts.  The claim is not patent eligible.
The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 9-14 these dependent claim have also been reviewed with the same analysis as independent claim 8.  Dependent claim 9 is directed toward data content- non-functional descriptive subject matter the learning algorithm comprising rule ensemble algorithm- well understood and routing- see specification para 0024 and the “training” going beyond generic programming and the iterative adjusting is common with predictive algorithms,   Dependent claim 10 is directed toward collecting, analyzing data and adjusting the algorithm based on the result-well known and understood - “Predictive learning via rule Ensembles” by Friedman et al;  “The Iterative Approach” by National Academy; “The Application of Fuzzy Synthetic Evaluating Model in Evaluating Financial Risk” by Sang.  Dependent claim 11 is directed toward providing data for a risk profile- common business practice.  Dependent claims 12 and 13 are directed toward extracting data, generating and presenting a loan proposal- a common business practice.  Dependent claim 14 is directed toward taking input data and generating an output- see Electric Power Group.   The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 8. Where all claims are directed to the same abstract idea, “addressing each claim of the asserted patents [is] unnecessary.” Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat 7 Ass ’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014). If applicant believes the dependent claims 9-14 are directed towards patent eligible subject matter, they are invited to point out the specific limitations in the claim that are directed towards patent eligible subject matter.
In reference to Claims 15-20:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a non-transitory computer readable medium, as in independent Claim 15 and the dependent claims. Such mediums fall under the statutory category of "manufacture." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. Manufacture claim 15 instructions corresponds to the steps of method claim 1.  Therefore, claim 15 has been analyzed and rejected as being directed toward an abstract idea of the categories of concepts directed toward Methods of organizing human activity previously discussed with respect to claim 1.
STEP 2A Prong 2: M Manufacture claim 15 instructions corresponds to the steps of method claim 1.  Therefore, claim 15 has been analyzed and rejected as failing to provide limitations that are indicative of integration into a practical application, as previously discussed with respect to claim 1.
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application.   The additional elements beyond the abstract idea include a non-transitory computer readable medium storing instructions when executed by a computer processor provide the functionality as set forth above in claim 1–is purely functional and generic. The instructions of medium claim 15 corresponds to steps of method claim 1.  Therefore, claim 15 has been analyzed and rejected as failing to provide additional elements that amount to an inventive concept –i.e. significantly more than the recited judicial exception.  Furthermore, as previously discussed with respect to claim 1, the limitations when considered individually, as a combination of parts or as a whole fail to provide any indication that the elements recited are unconventional or otherwise more than what is well understood, conventional, routine activity in the field.  
The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 16-20 these dependent claim have also been reviewed with the same analysis as independent claim 15.  Dependent claim 16 is directed toward taking input data, generating an output- see Electric Power Group,   Dependent claim 17 is directed toward collecting, analyzing data and adjusting the algorithm based on the result-well known and understood - “Predictive learning via rule Ensembles” by Friedman et al;  “The Iterative Approach” by National Academy; “The Application of Fuzzy Synthetic Evaluating Model in Evaluating Financial Risk” by Sang.  Dependent claim 18 is directed toward providing data for a risk profile- common business practice.  Dependent claims 19 and 20 are directed toward extracting data, generating and presenting a loan proposal- a common business practice.  The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 15. Where all claims are directed to the same abstract idea, “addressing each claim of the asserted patents [is] unnecessary.” Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat 7 Ass ’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014). If applicant believes the dependent claims 16-20 are directed towards patent eligible subject matter, they are invited to point out the specific limitations in the claim that are directed towards patent eligible subject matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-3, 7-9, 13-16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2008/0221947 A1 by Megdal et al. (Megdal), in view of US Patent No. 9,203,860 B1 by Casillas et al (Casillas) in view of US Pub No. 2009/0177612 A1 by Gorham (Gorham) and further in view of US Patent No. 9,501,749 B1 by Narsky (Narsky)
In reference to Claim 1:
Megdal teaches:
A method ((Megdal) in at least para 0010-0011), comprising:
training a ... algorithm by iteratively adjusting, by a computer 
processor, adjusted matching parameters of the machine learning algorithm to increase a correlation between approval statistics of a plurality of lending decisions and a plurality of risk profiles [directed toward intended use] ((Megdal) in at least FIG. 5; para 0056, para 0062-0063, para 0088), wherein:
the plurality of risk profiles [non-functional descriptive subject matter] represent probabilities of a plurality of businesses defaulting on a loan, the probabilities derived from usage statistics of a business management application (BMA) used by the plurality of businesses, the plurality of lending decisions are received from a computing device of a first lender and represent decisions made by the first lender whether to extend the loan to the plurality of businesses based on the plurality of risk profiles [no positive action recited], iteratively adjusting continues until reaching a threshold correlation between the approval statistics and the plurality of lending decisions and the plurality of risk profiles [no positive action recited], and training generates an updated machine learning algorithm  ((Megdal) in at least FIG. 3-4, FIG. 20, para 0012, para 0015, para 0045, para 0056-0057 wherein the prior art teaches model refined, para 0058-0059, para 0076-0078, para 0115-0119, para 0129, para 0146, para 0150-0155); and
iteratively adjusting continues until reaching a threshold correlation between the approval statistics and the plurality of lending decisions and the plurality of risk profiles ((Megdal) in at least para 0046 wherein the prior art teaches refinement of model, para 0047 wherein the prior art teaches refinement of models, para 0057 para 0108 wherein the prior art teaches using regression analysis, para 0129), 
Megdal does not explicitly teach:
...machine learning...
updating a risk score of a risk profile for a business entity in the plurality of businesses to generate an updated risk score, wherein the risk score of the risk profile for the business entity is updated using a number of logins to the BMA made by the business entity.
Casillas teaches:
updating a risk score of a risk profile for a business entity in the plurality of businesses to generate an updated risk score, wherein the risk score of the risk profile for the business entity is updated using a number of logins to the BMA made by the business entity.((Casillas) in at least Col 2 lines 17-25, lines 32-45, Col 4 lines 46-50, Col 5 lines 3-11, Col 6 lines 50-Col 7 lines 1-29, lines 52-59, Col 8 lines 55-Col 9 lines 1-33, lines 65-Col 10 lines 1-14, Col 10 lines 52-Col 11 lines 1-6; Claim 1)
Both Megdal and Casillas are directed toward risk analysis related to customer behavior.  Casillas teaches the motivation of applying to the risk score analysis to user behavior activity where user behavior can also include login activity to impact the identity trust score where based on trust score thresholds the user activity can be engaged or rejection in order to mitigate risk of a financial process.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the user behavior data analyzed for risk analysis of Megdal to include additional behavior activity as taught by Casillas since Casillas teaches the motivation of applying to the risk score analysis to user behavior activity where user behavior can also include login activity to impact the identity trust score where based on trust score thresholds the user activity can be engaged or rejection in order to mitigate risk of a financial process.
Gorham teaches and provides supporting evidence:
training a machine learning algorithm by iteratively adjusting, by a computer processor, adjusted matching parameters of the machine learning algorithm to increase a correlation between approval statistics of a plurality of lending decisions and a plurality of risk profiles [directed toward intended use] ((Gorham) in at least FIG. 1; FIG. 3; para 0021, para 0025)
the plurality of risk profiles [non-functional descriptive subject matter] represent probabilities of a plurality of businesses defaulting on a loan, the probabilities derived from usage statistics of a business management application (BMA) used by the plurality of businesses, the plurality of lending decisions are received from a computing device of a first lender and represent decisions made by the first lender whether to extend the loan to the plurality of businesses based on the plurality of risk profiles [no positive action recited], iteratively adjusting continues until reaching a threshold correlation between the approval statistics and the plurality of lending decisions and the plurality of risk profiles [no positive action recited], and training generates an updated machine learning algorithm ((Gorham) in at least FIG. 4-5; Abstract; , para 0018-0019, para 0021, para 0026-0033, para 0045, para 0047)
iteratively adjusting continues until reaching a threshold correlation between the approval statistics and the plurality of lending decisions and the plurality of risk profiles ((Gorham) in at least Fig. 6; para 0005, para 0018-0019, para 0021, para 0025-0033, para 0045)
Both Megdal and Gorham are directed toward risk analysis related to customer behavior.  Gorham teaches the motivation of building a model for receiving data and predictor variable in order to apply logistic regression analysis for determining probabilities in order generate a decision matrix where user financial behavior in the analysis and calculations provide probabilities of occurrences of dependent and corresponding independent variable.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the user behavior data analyzed for risk analysis of Megdal to include analyzing corresponding variables of Gorham since Gorham teaches the motivation of building a model for receiving data and predictor variable in order to apply logistic regression analysis for determining probabilities in order generate a decision matrix where user financial behavior in the analysis and calculations provide probabilities of occurrences of dependent and corresponding independent variable.
Narsky teaches:
...machine learning... ((Narsky) in at least Abstract, Col 1 lines 50-59, Col 2 lines 41-56, Col 3 lines 4-22, Col 7 lines 65-Col 8 lines 1-12)
Both Megdal and Narsky are directed toward utilizing predictive models to analyze data.  Narsky teaches the motivation of applying a learning algorithm because it can also be used to make predictions as the ensembles have more flexibility.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the model of Megdal to include ensemble models as taught by Narsky since Narsky teaches the motivation of applying a learning algorithm because it can also be used to make predictions as the ensembles have more flexibility.
In reference to Claim 2:
The combination of Megdal, Casillas, Gorham and Narsky discloses the limitations of independent claim 1. Megdal further discloses the limitations of dependent claim 2
The method of claim 1 (see rejection of claim 1 above), further comprising:
executing the updated machine learning algorithm, taking as input the updated risk score, and generating as output a probability that the business entity will default on a loan.((Megdal) in at least FIG. 2; para 0017, para 0150,  para 0153-0155).
 Gorhan provides supporting evidence:
executing the updated machine learning algorithm, taking as input the updated risk score, and generating as output a probability that the business entity will default on a loan ((Gorhan) in at least FIG. 8-9; para 0022, para 0025, para 0027-0034, para 0045)
Both Megdal and Gorham are directed toward risk analysis related to customer behavior.  Gorham teaches the motivation of creating a model for analyzing human behavior in order to predict a mortgage default rate so that action may be taken to reduce the risk of default.   It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the user behavior data analyzed for risk analysis of Megdal to include the model of Gorham to predict default probabilities of Gorham since Gorham teaches the motivation of creating a model for analyzing human behavior in order to predict a mortgage default rate so that action may be taken to reduce the risk of default.   
In reference to Claim 3:
The combination of Megdal, Casillas, Gorham and Narsky discloses the limitations of independent claim 1. Megdal further discloses the limitations of dependent claim 3
The method of claim 1 (see rejection of claim 1 above), wherein:
the usage statistics comprises at least one category selected from the group consisting of business statistics, business financial data, online banking usage statistics, accounting software trial details, marketing interaction data, general setup statistics, payroll setup statistics, customer support data, firmographics, product usage, subscription details, subscription billing details, payroll processing details, attrition details, customer statistics, pattern changes, transaction statistics, chargebacks statistics, and age statistics ((Megdal) in at least para 0007, para 0012), and
Megdal does not explicitly teach:
the machine learning algorithm comprises a rule ensemble algorithm.
Narsky teaches:
the machine learning algorithm comprises a rule ensemble algorithm.((Narsky) in at least Abstract, Col 1 lines 50-59, Col 2 lines 41-56, Col 3 lines 4-22, Col 7 lines 65-Col 8 lines 1-12)
Both Megdal and Narsky are directed toward utilizing predictive models to analyze data.  Narsky teaches the motivation of an ensemble a learning algorithm because it can also be used to make predictions as the ensembles have more flexibility.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the model of Megdal to include ensemble models as taught by Narsky since Narsky teaches the motivation of an ensemble a learning algorithm because it can also be used to make predictions as the ensembles have more flexibility.
In reference to Claim 7:
The combination of Megdal, Casillas, Gorham and Narsky discloses the limitations of independent claim 1. Megdal further discloses the limitations of dependent claim 7
The method of claim 1 (see rejection of claim 1 above), further comprising:
obtaining a target risk profile from a second lender [business] ((Megdal) in at least para 0012-0015,  para 0048, para 0056, para 0061);
extracting, based on the target risk profile, a cluster of similar risk profiles from the plurality of risk profiles, wherein the cluster of similar risk profiles corresponds to a subset of the plurality of businesses ((Megdal) in at least FIG. 2, FIG. 4, FIG. 20; para 0012, para 0056-0057, para 0063, para 0115-0119); and
presenting the cluster of similar risk profiles and the subset of the plurality of businesses to the second lender [business], wherein the second lender offers a loan program [financial product]to the subset of the plurality of businesses ((Megdal) in at least Abstract; para 0003, para 0017, para 0089, para 0090, para 0115-0119, para 0148).
With respect to the “second lender” limitation, according to MPEP 2144.04, section VI, B; In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) , the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced
In reference to Claim 8:
Megdal teaches:
A system for generating a risk profile of a business entity ((Megdal) in at least para 0217), comprising:
a computer processor ((Megdal) in at least para 0219);
a business management application (BMA) configured to obtain and store a plurality of usage statistics of a plurality of businesses that use the BMA [intended use] ((Megdal) in at least abstract; FIG. 23; para 0120-0121, para 0124, para 0126, para 0129);
memory storing instructions executable by the processor, wherein the instructions ((Megdal) in at least para 0219, para 0221) comprise:
a risk profile generator configured to update a risk score of a risk profile for a business entity in the plurality of businesses to generate an updated risk score,... [intended use]((Megdal) in at least para 0012, para 0015, para 0043, para 0109, para 0128)
a ...algorithm configured to be trained by iteratively adjusting adjusted matching parameters of the machine learning algorithm to increase a correlation between approval statistics of a plurality of lending decisions and a plurality of risk profiles [intended use], wherein:
the plurality of risk profiles represent probabilities of a plurality of business entities defaulting on a loan, the probabilities derived from usage statistics of a business management application (BMA) used by the plurality of business entities [non-functional descriptive subject matter], the plurality of lending decisions are received from a computing device of a lender and represent decisions made by the lender whether to extend the loan to the plurality of businesses based on the plurality of risk profiles ((Megdal) in at least FIG. 3-4, FIG. 20, para 0012, para 0015, para 0045, para 0056-0057 wherein the prior art teaches model refined, para 0058-0059, para 0076-0078, para 0115-0119, para 0129, para 0146, para 0150-0155),
... adjusting continues until reaching a threshold correlation between the approval statistics and the plurality of lending decisions and the plurality of risk profiles, and a repository configured to store the trained machine learning algorithm. [intended use] ((Megdal) in at least para 0046 wherein the prior art teaches refinement of model, para 0047 wherein the prior art teaches refinement of models, para 0057 para 0108 wherein the prior art teaches using regression analysis, para 0129),
Megdal does not explicitly teach:
...machine learning...
wherein the risk score of the risk profile for the business entity is updated using a number of logins to the BMA made by the business entity
iteratively adjusting continues until reaching a threshold correlation between the approval statistics and the plurality of lending decisions and the plurality of risk profiles,...
Casillas teaches:
wherein the risk score of the risk profile for the business entity is updated using a number of logins to the BMA made by the business entity .((Casillas) in at least Col 2 lines 17-25, lines 32-45, Col 4 lines 46-50, Col 5 lines 3-11, Col 6 lines 50-Col 7 lines 1-29, lines 52-59, Col 8 lines 55-Col 9 lines 1-33, lines 65-Col 10 lines 1-14, Col 10 lines 52-Col 11 lines 1-6; Claim 1)
Both Megdal and Casillas are directed toward risk analysis related to customer behavior.  Casillas teaches the motivation of applying to the risk score analysis to user behavior activity where user behavior can also include login activity to impact the identity trust score where based on trust score thresholds the user activity can be engaged or rejection in order to mitigate risk of a financial process.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the user behavior data analyzed for risk analysis of Megdal to include additional behavior activity as taught by Casillas since Casillas teaches the motivation of applying to the risk score analysis to user behavior activity where user behavior can also include login activity to impact the identity trust score where based on trust score thresholds the user activity can be engaged or rejection in order to mitigate risk of a financial process.
Gorham teaches and provides supporting evidence:
a ...algorithm configured to be trained by iteratively adjusting adjusted matching parameters of the machine learning algorithm to increase a correlation between approval statistics of a plurality of lending decisions and a plurality of risk profiles [directed toward intended use] ((Gorham) in at least FIG. 1; FIG. 3; para 0021, para 0025)
the plurality of risk profiles represent probabilities of a plurality of business entities defaulting on a loan, the probabilities derived from usage statistics of a business management application (BMA) used by the plurality of business entities [non-functional descriptive subject matter], the plurality of lending decisions are received from a computing device of a lender and represent decisions made by the lender whether to extend the loan to the plurality of businesses based on the plurality of risk profiles ((Gorham) in at least FIG. 4-5; Abstract; , para 0018-0019, para 0021, para 0026-0033, para 0045, para 0047)
iteratively adjusting continues until reaching a threshold correlation between the approval statistics and the plurality of lending decisions and the plurality of risk profiles, and a repository configured to store the trained machine learning algorithm.  ((Gorham) in at least Fig. 6; para 0005, para 0018-0019, para 0021, para 0025-0033, para 0045)
Both Megdal and Gorham are directed toward risk analysis related to customer behavior.  Gorham teaches the motivation of building a model for receiving data and predictor variable in order to apply logistic regression analysis for determining probabilities in order generate a decision matrix where user financial behavior in the analysis and calculations provide probabilities of occurrences of dependent and corresponding independent variable.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the user behavior data analyzed for risk analysis of Megdal to include analyzing corresponding variables of Gorham since Gorham teaches the motivation of building a model for receiving data and predictor variable in order to apply logistic regression analysis for determining probabilities in order generate a decision matrix where user financial behavior in the analysis and calculations provide probabilities of occurrences of dependent and corresponding independent variable.
Narsky teaches:
...machine learning... ((Narsky) in at least Abstract, Col 1 lines 50-59, Col 2 lines 41-56, Col 3 lines 4-22, Col 7 lines 65-Col 8 lines 1-12)
Both Megdal and Narsky are directed toward utilizing predictive models to analyze data.  Narsky teaches the motivation of applying a learning algorithm because it can also be used to make predictions have more flexibility.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the model of Megdal to include ensemble models as taught by Narsky since Narsky teaches the motivation of applying a learning algorithm because it can also be used to make predictions have more flexibility.
In reference to Claim 9:
The combination of Megdal, Casillas, Gorham and Narsky discloses the limitations of independent claim 8. Megdal further discloses the limitations of dependent claim 9
the usage statistics comprises at least one category selected from the group consisting of business statistics, business financial data, online banking usage statistics, accounting software trial details, marketing interaction data, general setup statistics, payroll setup statistics, customer support data, firmographics, product usage, subscription details, subscription billing details, payroll processing details, attrition details, customer statistics, pattern changes, transaction statistics, chargebacks statistics, and age statistics((Megdal) in at least para 0007, para 0012), and
Megdal does not explicitly teach:
the machine learning algorithm comprises a rule ensemble algorithm.
Narsky teaches:
the machine learning algorithm comprises a rule ensemble algorithm.((Narsky) in at least Abstract, Col 1 lines 50-59, Col 2 lines 41-56, Col 3 lines 4-22, Col 7 lines 65-Col 8 lines 1-12)
Both Megdal and Narsky are directed toward utilizing predictive models to analyze data.  Narsky teaches the motivation of an ensemble learning algorithm because it can also be used to make predictions as the ensembles have more flexibility.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the model of Megdal to include ensemble models as taught by Narsky since Narsky teaches the motivation of an ensemble learning algorithm because it can also be used to make predictions as the ensembles have more flexibility.
In reference to Claim 13:
The combination of Megdal, Casillas, Gorham and Narsky discloses the limitations of independent claim 8. Megdal further discloses the limitations of dependent claim 13.
The system of claim 8 (see rejection of claim 8 above), wherein the risk profile generator is further configured to:
obtain a target risk profile from a second lender [business] ((Megdal) in at least para 0012-0015,  para 0048, para 0056, para 0061);
extract, based on the target risk profile, a cluster of similar risk profiles from the plurality of risk profiles, wherein the cluster of similar risk profiles corresponds to a subset of the plurality of businesses ((Megdal) in at least FIG. 2, FIG. 4, FIG. 20; para 0012, para 0056-0057, para 0063, para 0115-0119); and
present the cluster of similar risk profiles and the subset of the plurality of businesses to the second lender [business], wherein the second lender offers a loan program [financial product]to the subset of the plurality of businesses ((Megdal) in at least Abstract; para 0003, para 0017, para 0089, para 0090, para 0115-0119, para 0148).
With respect to the “second lender” limitation, according to MPEP 2144.04, section VI, B; In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) , the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced
In reference to Claim 14:
The combination of Megdal, Casillas, Gorham and Narsky discloses the limitations of independent claim 14. Megdal further discloses the limitations of dependent claim 14.
The system of claim 8 (see rejection of claim 8 above), further comprising:
an adaptive matching analyzer configured to execute the updated ...algorithm ((Megdal) in at least para 0063, para 0095, para 0098, para 0100, para 0169, para 0173) taking as input the updated risk score, and generating as output a probability that the business entity will default on a loan.((Megdal) in at least FIG. 6; para 0013, para 0046, para 0053-0055, para 0078-0080, para 0088, para 0149-0155, para 0160, para 0188, para 0190, para 0194)
In reference to Claim 15:
The combination of Megdal, Casillas, Gorham and Narsky discloses the limitations of independent claim 15
The non-transitory computer readable medium claim 15 instructions correspond to the steps of method claim 1.  The additional limitations recited in claim 15 that go beyond the limitations of claim 1 include the payment service system to perform the operation that correspond to claim 1 include the structure comprising:
non-transitory computer readable medium storing instructions which when executed by a computer processor ((Megdal) in at least para 0219, para 0221)
Therefore, claim 15 has been analyzed and rejected as previously discussed with respect to claim 1. 
In reference to Claim 16:
The combination of Megdal, Casillas, Gorham and Narsky discloses the limitations of independent claim 15. Megdal further discloses the limitations of dependent claim 16.
Machine claim 16 instructions corresponds to the steps of method claim 2.  Therefore, claim 16 has been analyzed and rejected as previously discussed with respect to claim 2
In reference to Claim 20:
The combination of Megdal, Casillas, Gorham and Narsky discloses the limitations of independent claim 15. Megdal further discloses the limitations of dependent claim 20.
Machine claim 20 instructions corresponds to the steps of method claim 7.  Therefore, claim 20 has been analyzed and rejected as previously discussed with respect to claim 7
Claim(s) 4, 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2008/0221947 A1 by Megdal et al. (Megdal), in view of US Pub No. 2009/0177612 A1 by Gorham (Gorham), and further in view of US Patent No. 9,203,860 B1 by Casillas et al (Casillas) in view of US Patent No. 9,501,749 B1 by Narsky (Narsky) and further in view of WO 03107135 A2 by Freeman et al (Freeman) 
In reference to Claim 4:
The combination of Megdal, Casillas, Gorham and Narsky discloses the limitations of independent claim 1. Megdal discloses the limitations of dependent claim 4
The method of claim 1 (see rejection of claim 1 above), further comprising:
obtaining loan default [data] of the plurality of businesses [data] ((Megdal) in at least Fig. 2 ref # 202; para 0058, para 0150 wherein the prior art teaches receiving rating for probability of loan default, para 0185);
analyzing the loan default [data] in relationship to the plurality of risk profiles to generate a second correlation ((Megdal) in at least FIG. 3-4, FIG. 20, para 0012, para 0015, para 0045, para 0056, para 0058-0059, para 0076-0078, para 0129, para 0146, para 0150-0155); and
adjusting the machine learning algorithm to increase the second correlation [intended use] ((Megdal) in at least FIG. 2 ref # 208; para 0056-0057 wherein the prior art teaches model refined).
Gorham teaches and provides supporting evidence:
obtaining loan default ...[data] of the plurality of businesses ((Gorham) in at least FIG. 1, FIG. 4 ref # 405, FIG. 6;  para 0021,  para 0027, para 0034);
analyzing the loan default statistics in relationship to the plurality of risk profiles to generate a second correlation ((Gorham) in at least FIG. 4; para 0018, para 0021-0022, para 0026-0027, para 0039, para 0044, para 0047); and
adjusting the machine learning algorithm to increase the second correlation.((Gorham) in at least FIG. 5 ref # 535, FIG. 6; para 0038); 
Both Megdal and Gorham are directed toward risk analysis related to customer behavior. Gorham teaches the motivation of applying logistic regression analysis for determining probabilities in order generate a decision matrix where user financial behavior in the analysis and calculations provide probabilities of occurrences of dependent and corresponding independent variable.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the user behavior data analyzed for risk analysis of Megdal to include analyzing corresponding variables of Gorham since Gorham teaches the motivation of applying logistic regression analysis for determining probabilities in order generate a decision matrix where user financial behavior in the analysis and calculations provide probabilities of occurrences of dependent and corresponding independent variable.
Freeman teaches:
obtaining loan default statistic of the plurality of businesses ((Freeman) in at least Abstract) 
Both Megdal and Freeman are directed toward using models to analyze financial data.  Freeman teaches the motivation of using statistic obtained in order to perform a delinquency rate analysis.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the data of the model of Megdal to include the statistical data obtained as taught by Freeman since Freeman teaches the motivation of using statistic obtained in order to perform a delinquency rate analysis.
In reference to Claim 10:
The combination of Megdal, Casillas, Gorham and Narsky discloses the limitations of independent claim 8. Megdal discloses the limitations of dependent claim 10.
The system of claim 8, wherein the risk profile generator is further configured to:
obtain loan default [data] of the plurality of businesses [data] ((Megdal) in at least Fig. 2 ref # 202; para 0058, para 0150 wherein the prior art teaches receiving rating for probability of loan default, para 0185);
analyze the loan default [data] in relationship to the plurality of risk profiles to generate a second correlation ((Megdal) in at least FIG. 3-4, FIG. 20, para 0012, para 0015, para 0045, para 0056, para 0058-0059, para 0076-0078, para 0129, para 0146, para 0150-0155); and
adjust the machine learning algorithm to increase the second correlation [intended use] ((Megdal) in at least FIG. 2 ref # 208; para 0056-0057 wherein the prior art teaches model refined).
Gorham teaches and provides supporting evidence:
obtain loan default ...[data] of the plurality of businesses ((Gorham) in at least FIG. 1, FIG. 4 ref # 405, FIG. 6;  para 0021,  para 0027, para 0034);
analyze the loan default statistics in relationship to the plurality of risk profiles to generate a second correlation ((Gorham) in at least FIG. 4; para 0018, para 0021-0022, para 0026-0027, para 0039, para 0044, para 0047); and
adjust the machine learning algorithm to increase the second correlation.((Gorham) in at least FIG. 5 ref # 535, FIG. 6; para 0038); 
Both Megdal and Gorham are directed toward risk analysis related to customer behavior. Gorham teaches the motivation of applying logistic regression analysis for determining probabilities in order generate a decision matrix where user financial behavior in the analysis and calculations provide probabilities of occurrences of dependent and corresponding independent variable.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the user behavior data analyzed for risk analysis of Megdal to include analyzing corresponding variables of Gorham since Gorham teaches the motivation of applying logistic regression analysis for determining probabilities in order generate a decision matrix where user financial behavior in the analysis and calculations provide probabilities of occurrences of dependent and corresponding independent variable.
Freeman teaches:
obtain loan default statistic of the plurality of businesses ((Freeman) in at least Abstract) 
Both Megdal and Freeman are directed toward using models to analyze financial data.  Freeman teaches the motivation of using statistic obtained in order to perform a delinquency rate analysis.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the data of the model of Megdal to include the statistical data obtained as taught by Freeman since Freeman teaches the motivation of using statistic obtained in order to perform a delinquency rate analysis.
In reference to Claim 17:
The combination of Megdal, Casillas, Gorham and Narsky discloses the limitations of independent claim 15. Megdal further discloses the limitations of dependent claim 17.
Machine claim 17 instructions corresponds to the steps of method claim 4.  Therefore, claim 17 has been analyzed and rejected as previously discussed with respect to claim 4.
Claim(s) 5-6, 11-12 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2008/0221947 A1 by Megdal et al. (Megdal), in view of US Pub No. 2009/0177612 A1 by Gorham (Gorham) in view of US Patent No. 9,203,860 B1 by Casillas et al (Casillas) in view of US Patent No. 9,501,749 B1 by Narsky (Narsky) and further in view of US Pub No. 2001/0054022 A1 by Louie et al (Louie)
In reference to Claim 5:
The combination of Megdal, Gorham, Casillas and Narsky discloses the limitations of independent claim 1. Gorham further discloses the limitations of dependent claim 5
The method of claim 1 (see rejection of claim 1 above), further comprising:
providing the risk profile to the business entity...((Megdal) in at least para 0012-0015,  para 0048, para 0056, para 0061) .
Megdal does not explicitly teach:
wherein the business entity submits the risk profile to a second lender to apply for a loan
Louie teaches:
wherein the business entity submits the risk profile to a second lender to apply for a loan ((Louie) in at least FIG. 3-5; para 0005-0007, para 0017, para 0033-0034, para 0043-0044)
Both Megdal and Louie teach commercial lending business management analysis related to loan products. Louie teaches submitting to other lenders in order to share liability. It would have been obvious to one having ordinary skill at the time of the invention was made to modify the teaching of Megdal of decision for loan offers to include submitting to lenders applications as taught by Louie since Louie teaches the motivation of submitting to other lenders in order to share liability.
With respect to the “second lender” limitation, according to MPEP 2144.04, section VI, B; In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) , the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced
In reference to Claim 6:
The combination of Megdal, Gorham, Casillas and Narsky discloses the limitations of independent claim 1. Megdal further discloses the limitations of dependent claim 6
The method of claim 1 (see rejection of claim 1 above), further comprising:
extracting, using a pre-determined clustering algorithm and based on a pre-determined similarity measure, a cluster of similar risk profiles from the plurality of risk profiles, wherein the cluster of similar risk profiles corresponds to a subset of the plurality of businesses((Megdal) in at least FIG. 2, FIG. 4, FIG. 20; para 0012, para 0056-0057, para 0063, para 0115-0119);
Megdal does not explicitly teach:
generating a loan proposal based on the cluster of similar risk profiles; and
presenting the loan proposal to at least one entity selected from the group consisting of the first lender, a second lender, and the subset of the plurality of businesses.
Louie teaches:
generating a loan proposal based on the cluster of similar risk profiles ((Louie) in at least para 0006, para 0052-0065); and
presenting the loan proposal to at least one entity selected from the group consisting of the first lender, a second lender, and the subset of the plurality of businesses ((Louie) in at least FIG. 3-5; para 0005-0007, para 0017, para 0033-0034, para 0043-0044).
Both Megdal and Louie teach commercial lending business management analysis. Louie teaches submitting to other lenders in order to share liability. It would have been
obvious to one having ordinary skill at the time of the invention was made to modify the
teaching of Megdal to include other lenders applications as taught by Louie since Louie
teaches the motivation of submitting to other lenders in order to share liability.
In reference to Claim 11:
The combination of Megdal, Gorham, Casillas and Narsky discloses the limitations of independent claim 8. Megdal further discloses the limitations of dependent claim 11.
The system of claim 8 (see rejection of claim 8 above), wherein the risk profile generator is further configured to:
provide the risk profile to the business entity...((Megdal) in at least para 0012-0015,  para 0048, para 0056, para 0061) .
Megdal does not explicitly teach:
wherein the business entity submits the risk profile to a second lender to apply for a loan
Louie teaches:
wherein the business entity submits the risk profile to a second lender to apply for a loan ((Louie) in at least FIG. 3-5; para 0005-0007, para 0017, para 0033-0034, para 0043-0044)
Both Megdal and Louie teach commercial lending business management analysis related to loan products. Louie teaches submitting to other lenders in order to share liability. It would have been obvious to one having ordinary skill at the time of the invention was made to modify the teaching of Megdal of decision for loan offers to include submitting to lenders applications as taught by Louie since Louie teaches the motivation of submitting to other lenders in order to share liability.
With respect to the “second lender” limitation, according to MPEP 2144.04, section VI, B; In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) , the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced
In reference to Claim 12:
The combination of Megdal, Gorham, Casillas and Narsky discloses the limitations of independent claim 8. Megdal further discloses the limitations of dependent claim 12.
The system of claim 8 (see rejection of claim 8 above), wherein the risk profile generator is further configured to:
extract, using a pre-determined clustering algorithm and based on a pre-determined similarity measure, a cluster of similar risk profiles from the plurality of risk profiles, wherein the cluster of similar risk profiles corresponds to a subset of the plurality of businesses ((Megdal) in at least FIG. 2, FIG. 4, FIG. 20; para 0012, para 0056-0057, para 0063, para 0115-0119);
Megdal does not explicitly teach:
generate a loan proposal based on the cluster of similar risk profiles; and
present the loan proposal to at least one entity selected from the group consisting of the first lender, a second lender, and the subset of the plurality of businesses.
Louie teaches:
generate a loan proposal based on the cluster of similar risk profiles ((Louie) in at least para 0006, para 0052-0065); and
present the loan proposal to at least one entity selected from the group consisting of the first lender, a second lender, and the subset of the plurality of businesses.  ((Louie) in at least FIG. 3-5; para 0005-0007, para 0017, para 0033-0034, para 0043-0044).
Both Megdal and Louie teach commercial lending business management analysis. Louie
teaches submitting to other lenders in order to share liability. It would have been
obvious to one having ordinary skill at the time of the invention was made to modify the
teaching of Megdal to include other lenders applications as taught by Louie since Louie
teaches the motivation of submitting to other lenders in order to share liability.
In reference to Claim 18:
The combination of Megdal, Casillas, Gorham and Narsky discloses the limitations of independent claim 15. Megdal further discloses the limitations of dependent claim 18.
Machine claim 18 instructions corresponds to the steps of method claim 5.  Therefore, claim 18 has been analyzed and rejected as previously discussed with respect to claim 5
In reference to Claim 19:
The combination of Megdal, Casillas, Gorham and Narsky discloses the limitations of independent claim 15. Megdal further discloses the limitations of dependent claim 19.
Machine claim 19 instructions corresponds to the steps of method claim 6.  Therefore, claim 19 has been analyzed and rejected as previously discussed with respect to claim 6
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  CA 2323425 A1 by Wallman
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY M GREGG whose telephone number is (571)270-5050. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTINE BEHNCKE can be reached on (571)272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARY M GREGG/Examiner, Art Unit 3697